Exhibit 10.1

Superior Energy Services, Inc.

SESI, L.L.C.

$500,000,000

7.750% Senior Notes due 2024

Purchase Agreement

August 3, 2017

J.P. Morgan Securities LLC

As the Representative of the several

Initial Purchasers listed in Schedule

1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

SESI, L.L.C., a Delaware limited liability company (the “Company” or the
“Issuer”), a wholly-owned subsidiary of Superior Energy Services, Inc., a
Delaware corporation (the “Parent”), proposes to issue and sell to the several
initial purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for
whom you are acting as representative (the “Representative”), $500,000,000
principal amount of its 7.750% Senior Notes due 2024 (the “Notes”). The Notes
will be issued pursuant to an Indenture to be dated as of August 17, 2017 (the
“Indenture”), among the Company, the Parent, the subsidiary guarantors listed in
Schedule 2 hereto (the “Subsidiary Guarantors” and, together with the Parent,
the “Guarantors”) and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”). To the extent there are no additional Initial
Purchasers listed on Schedule 1 other than you, the term Representative as used
herein shall mean you, as Initial Purchasers, and the terms Representative and
Initial Purchasers shall mean either the singular or plural as the context
requires.

The obligations of the Company in respect of the Notes will be fully and
unconditionally guaranteed on a senior basis by the Guarantors pursuant to the
terms of the Indenture and the guarantee included in the Indenture (the
“Guarantees”). The Notes and the Guarantees are herein collectively referred to
as the “Securities.”

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement



--------------------------------------------------------------------------------

The Company and the Guarantors, jointly and severally, hereby confirm their
agreement with the several Initial Purchasers concerning the purchase and sale
of the Securities, as follows:

1. Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. The Issuer and the Guarantors have prepared a preliminary offering
memorandum dated August 3, 2017 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Issuer, the Guarantors and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
Each of the Issuer and the Guarantors hereby confirms that it has authorized the
use of the Preliminary Offering Memorandum, the other Time of Sale Information
(as defined below) and the Offering Memorandum in connection with the offering
and resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such date under the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Exchange Act”) that are incorporated
by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuer and the Guarantors have prepared the Preliminary Offering
Memorandum, as supplemented and amended by the Written Communications listed on
Annex A hereto (the “Time of Sale Information”).

2. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Notes to the several Initial Purchasers as provided in this Agreement,
and each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Notes set forth opposite such Initial Purchaser’s name in
Schedule 1 hereto at a price equal to 98.50% of the principal amount thereof
plus accrued interest, if any, from August 17, 2017 to the Closing Date (as
defined below).

 

2



--------------------------------------------------------------------------------

(b) The Issuer and the Guarantors understand that the Initial Purchasers intend
to offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Issuer and the
Guarantors and, for purposes of the “no registration” opinions to be delivered
to the Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the
Issuer and the Guarantors and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above, and each Initial Purchaser hereby consents to
such reliance.

(d) The Issuer and the Guarantors acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representative,
at the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston, TX
77002 at 10:00 A.M., New York City time, on August 17, 2017, or at such other
time or place on the same or such other date, not later than the third business
day thereafter, as the Representative and the Company may agree upon in writing.
The time and date of such payment for the Notes is referred to herein as the
“Closing Date.”

(f) Payment for the Securities to be purchased on the Closing Date shall be made
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
respective accounts of the several Initial Purchasers of the Securities to be
purchased on such date of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of such Securities duly paid by the Company. The Global Note will
be made available for inspection by the Representative at the office of J.P.
Morgan Securities LLC set forth above not later than 1:00 P.M., New York City
time, on the business day prior to the Closing Date.

 

3



--------------------------------------------------------------------------------

(g) The Issuer and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Issuer and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Issuer, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuer and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Issuer or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Issuer, the Guarantors, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Representative or such Initial
Purchaser and shall not be on behalf of the Issuer, the Guarantors or any other
person.

3. Representations and Warranties of the Issuer and the Guarantors. The Issuer
and the Guarantors, jointly and severally, represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Issuer and the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by or on behalf of such Initial Purchaser through the Representative
expressly for use in any Preliminary Offering Memorandum, it being understood
and agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and as of the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Issuer and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by or on behalf of such Initial
Purchaser through the Representative expressly for use in such Time of Sale
Information, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof. No statement of material fact included in the Offering
Memorandum has been omitted from the Time of Sale Information and no statement
of material fact included in the Time of Sale Information that is required to be
included in the Offering Memorandum has been omitted therefrom.

 

4



--------------------------------------------------------------------------------

(c) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Issuer and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
“Written Communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Issuer and the Guarantors or their agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information and (iv) each
electronic road show and any other Written Communications approved in writing in
advance by the Representative. Each such Issuer Written Communication, at the
time issued, did not conflict with the information contained in the Time of Sale
Information, and when taken together with the Time of Sale Information, did not,
and as of the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Issuer and the Guarantors make no representation
or warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in such Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date, the Offering Memorandum does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Issuer and the Guarantors make
no representation or warranty with respect to any statements or omissions made
in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Offering Memorandum, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when they were filed with
the Commission conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and such documents did not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(f) Financial Statements. The financial statements (including the related notes
thereto) of the Parent and its consolidated subsidiaries (including the Company)
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the consolidated
financial position of the Parent and its

 

5



--------------------------------------------------------------------------------

consolidated subsidiaries (including the Company) as of the dates indicated and
the results of their operations and the changes in their cash flows for the
periods specified. The supporting schedules included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the information required to be stated therein.
Such financial statements comply as to form in all material respects with the
applicable accounting requirements of the Securities Act and have been prepared
in conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods covered thereby,
and any supporting schedules included or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum has been derived from
the accounting records of the Parent and its consolidated subsidiaries
(including the Company) and presents fairly the information shown thereby.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Parent included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum: (i) there has not been any
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise of stock options and warrants and the vesting of restricted stock
units, in each case, described as outstanding in, and the grant of options and
awards under existing equity incentive plans described in, the Time of Sale
Information and the Offering Memorandum), short-term debt or long-term debt of
the Parent or any of its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Parent on any class of
capital stock, or any material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in or affecting
the business, properties, rights, assets, management, financial position,
stockholders’ equity or results of operations of the Parent and its subsidiaries
taken as a whole; (ii) neither the Parent nor any of its subsidiaries has
entered into any transaction or agreement that is material to the Parent and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Parent and its subsidiaries taken as a
whole; and (iii) neither the Parent nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in each of the Time of
Sale Information and the Offering Memorandum.

(h) Organization and Good Standing. Each of the Parent and its subsidiaries has
been duly organized and is validly existing and in good standing under the laws
of its jurisdiction of organization (if such designation exists in the
jurisdiction of organization or formation of such entity), is duly qualified to
do business and is in good standing (if such designation exists in the
jurisdiction of organization or formation of such entity) in each jurisdiction
in which its ownership or lease of property or the conduct of its business
requires such qualification, and has all power and authority necessary to own or
hold its properties and to conduct the businesses in which it is engaged, except
where the failure to be so qualified or in good standing (if such designation
exists in the jurisdiction of organization or formation of such entity) or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, rights, assets, management,
financial position, stockholders’ equity or results of operations of the Parent
and its subsidiaries taken as a whole or on the performance by the Company and
the Guarantors of their respective obligations under the Transaction Documents
(as defined below) (a “Material Adverse Effect”). The Subsidiaries listed in
Schedule 3 to this Agreement are the only significant subsidiaries of the
Company.

 

6



--------------------------------------------------------------------------------

(i) Capitalization. The Parent has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Parent have
been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Parent or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of, any capital stock of the Parent or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Parent conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary (including the Company) owned, directly or
indirectly, by the Parent have been duly and validly authorized and issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and are owned directly or indirectly by the
Parent, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
for liens securing obligations under the Company’s existing credit facility.

(j) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Parent and its
subsidiaries (the “Parent Stock Plans”), except as would not have a Material
Adverse Effect, (i) each Stock Option intended to qualify as an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”) so qualifies, (ii) each grant of a Stock Option was duly authorized no
later than the date on which the grant of such Stock Option was by its terms to
be effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Parent (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Parent Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the New York Stock
Exchange and any other exchange on which Parent securities are traded, and
(iv) each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Parent and disclosed
in the Parent’s filings with the Commission in accordance with the Exchange Act
and all other applicable laws. The Parent has not knowingly granted, and there
is no and has been no policy or practice of the Parent of granting, Stock
Options prior to, or otherwise coordinating the grant of Stock Options with, the
release or other public announcement of material information regarding the
Parent or its subsidiaries or their results of operations or prospects.

(k) Due Authorization. Each of the Company and the Guarantors has full right,
power and authority to execute and deliver this Agreement, the Indenture, the
Securities, the Exchange Securities (including the related guarantees) and the
Registration Rights Agreement (collectively,

 

7



--------------------------------------------------------------------------------

the “Transaction Documents”), to the extent a party thereto, and to perform
their respective obligations hereunder and thereunder; and all action required
to be taken for the due and proper authorization, execution and delivery by it
of each of the Transaction Documents and the consummation by it of the
transactions contemplated thereby or by the Time of Sale Information and the
Offering Memorandum has been duly and validly taken.

(l) The Indenture. The Indenture has been duly authorized by each of the Company
and the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of each of the Issuer and the Guarantors enforceable against
each of the Issuer and the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and the Indenture will conform in all material respects to the
applicable requirements of the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

(m) Purchase Agreement and the Registration Rights Agreement. This Agreement has
been duly authorized, executed and delivered by each of the Company and the
Guarantors. The Registration Rights Agreement has been duly authorized by each
of the Company and the Guarantors and on the Closing Date, will be duly executed
and delivered by each of the Company and the Guarantors and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, the
Registration Rights Agreement will constitute a valid and legally binding
agreement of each of the Company and the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.

(n) The Securities and the Guarantee. The Securities to be issued and sold by
the Company hereunder have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the Indenture
and the Guarantee has been duly authorized by each of the Guarantors and, when
the Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and as paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

(o) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized for issuance
by the Company and each of the Guarantors, as the case may be, and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, and each of Guarantors, as guarantors, enforceable against the Company
and each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

8



--------------------------------------------------------------------------------

(p) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(q) No Violation or Default. Neither the Parent nor any of its subsidiaries is:
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Parent or
any of its subsidiaries is a party or by which the Parent or any of its
subsidiaries is bound or to which any of the properties, rights or assets of the
Parent or any of its subsidiaries is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(r) No Conflicts. The execution, delivery and performance by each of the Company
and the Guarantors of each of the Transaction Documents, the issuance and sale
of the Securities and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Parent or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Parent or any of its subsidiaries is a party or by which the Parent or any of
its subsidiaries is bound or to which any of the properties, rights or assets of
the Parent, or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Parent or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
have a Material Adverse Effect.

(s) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company or any of the Guarantors of each of the Transaction Documents,
the issuance and sale of the Securities and the consummation of the transactions
contemplated by the Transaction Documents or the Time of Sale Information and
the Offering Memorandum, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required with respect to
the Exchange Securities (including the related guarantees) under the Securities
Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement.

(t) Legal Proceedings. Except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Issuer, the Guarantors
or any of their respective subsidiaries is or may be a party or to which any
property of the Issuer, the Guarantors or any of their respective subsidiaries
is or may be the subject

 

9



--------------------------------------------------------------------------------

that, individually or in the aggregate, if determined adversely to the Issuer,
the Guarantors or any of their respective subsidiaries, could reasonably be
expected to have a Material Adverse Effect; no such Actions are threatened or,
to the knowledge of the Issuer or any of the Guarantors, contemplated by any
governmental or regulatory authority or threatened by others; and there are no
current or pending Actions that would have been required under the Securities
Act to be described in the Time of Sale Information or Offering Memorandum that
are not so described in the Time of Sale Information or Offering Memorandum had
the Time of Sale Information or Offering Memorandum been a Registration
Statement on Form S-1.

(u) Independent Accountants. KPMG LLP, who have certified certain financial
statements of the Parent and its subsidiaries, is an independent registered
public accounting firm with respect to the Parent and its subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(v) Title to Real and Personal Property. The Parent and its subsidiaries have
good and marketable title to, or have valid rights to lease or otherwise use,
all items of real and personal property that are material to the respective
businesses of the Parent and its subsidiaries, in each case free and clear of
all liens, encumbrances, claims and defects and imperfections of title except
those that (i) do not materially interfere with the use made and proposed to be
made of such property by the Parent and its subsidiaries, (ii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or (iii) secure obligations under the Company’s existing credit
facility.

(w) Intellectual Property. (i) The Parent and its subsidiaries own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, domain names, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) and all other U.S. and foreign intellectual property
rights (collectively, “Intellectual Property”) used in the conduct of their
respective businesses as presently being conducted and as described in the Time
of Sale Information or the Offering Memorandum; (ii) to the knowledge of the
Issuer or any of the Guarantors, the Parent and its subsidiaries’ conduct of
their respective businesses does not infringe, misappropriate or otherwise
violate any Intellectual Property rights of others; (iii) the Parent and its
subsidiaries have not received any written notice of any claim of infringement,
misappropriation or other violation of any Intellectual Property rights of
others; and (iv) to the knowledge of the Issuer or any of the Guarantors, the
Intellectual Property owned by the Parent and its subsidiaries is not being
infringed, misappropriated or otherwise violated by any person, except, in the
case of clauses (ii) through (iv) above, for any such instance that would not,
individually or in the aggregate, have a Material Adverse Effect.

(x) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Parent or any of its subsidiaries, on the one hand, and the
directors, officers, stockholders or other affiliates of the Parent or any of
its subsidiaries, on the other, that would be required by the Securities Act to
be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.

 

10



--------------------------------------------------------------------------------

(y) Investment Company Act. Neither the Company nor any of the Guarantors is
nor, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale Information
and the Offering Memorandum, will be required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

(z) Taxes. The Parent and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, except where the failure to pay or file would not, individually
or in the aggregate, have a Material Adverse Effect; and except as otherwise
disclosed in each of the Time of Sale Information or the Offering Memorandum,
there is no material tax deficiency that has been, or could reasonably be
expected to be, asserted against the Parent or any of its subsidiaries or any of
their respective properties or assets.

(aa) Licenses and Permits. The Parent and its subsidiaries possess all licenses,
sub-licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, none of the Parent or any of its subsidiaries has received notice of
any revocation or modification of any such license, sub-license, certificate,
permit or authorization which would, individually or in the aggregate, have a
Material Adverse Effect, or has any reason to believe that any such license,
sub-license, certificate, permit or authorization will not be renewed in the
ordinary course.

(bb) No Labor Disputes. No labor disturbance by or dispute with employees of the
Parent or any of its subsidiaries exists or, to the knowledge of the Issuer or
any of the Guarantors, is contemplated or threatened, and the Parent is not
aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, except as would not have a Material Adverse Effect. Neither the
Parent nor any of its subsidiaries has received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

(cc) Certain Environmental Matters. Except as described in the Time of Sale
Information and the Offering Memorandum, (i) the Parent and its subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws (including common law), rules, regulations, requirements,
decisions, judgments, decrees, orders and other legally enforceable requirements
relating to pollution or the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
petroleum products, pollutants or contaminants (collectively, “Environmental
Laws”) and all past noncompliance with Environmental Laws have been settled and
resolved without future obligations; (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received written notice of any actual or potential
liability or obligation under or relating to, or any

 

11



--------------------------------------------------------------------------------

actual or potential violation of, any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Parent or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) (x) there is no proceeding that is pending, or that is
known to be contemplated, against the Parent or any of its subsidiaries under
any Environmental Laws in which a governmental entity is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (y) the Parent and its
subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Parent and its
subsidiaries and (z) none of the Parent or its subsidiaries anticipates material
capital expenditures relating to any Environmental Laws.

(dd) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Parent or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Issuer and the Guarantors within the meaning of
Section 4001(a)(14) of ERISA or any entity that would be regarded as a single
employer with the Parent under Section 414(b),(c),(m) or (o) of the Code) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan, excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no Plan has failed (whether or not waived), or is reasonably expected to fail,
to satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA), and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA); (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (viii) neither the Parent nor any member of its Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guarantee Corporation, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA); and (ix) none of the following events has occurred
or is reasonably likely to occur: (A) a material increase in the aggregate
amount of contributions required to be made to all Plans by the Issuer and the
Guarantors or its Controlled Group affiliates

 

12



--------------------------------------------------------------------------------

in the current fiscal year of the Parent and its Controlled Group affiliates
compared to the amount of such contributions made in the Parent’s and its
Controlled Group affiliates’ most recently completed fiscal year; or (B) a
material increase in the Parent and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Accounting Standards
Codification Topic 715-60) compared to the amount of such obligations in the
Parent and its subsidiaries’ most recently completed fiscal year, except in each
case with respect to the events or conditions set forth in (i) through
(ix) hereof, as would not, individually or in the aggregate, have a Material
Adverse Effect.

(ee) Disclosure Controls. The Parent and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that has been designed to ensure that information required to be disclosed by
the Parent in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the Parent’s
management as appropriate to allow timely decisions regarding required
disclosure. The Parent and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(ff) Accounting Controls. The Parent and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Parent and its subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Based
on the Company’s most recent evaluation of its internal controls over financial
reporting pursuant to Rule 13a-15(c) of the Exchange Act, except as disclosed in
the Time of Sale Information and the Offering Memorandum, there are no material
weaknesses in the Parent’s internal controls. The Parent’s auditors and the
Audit Committee of the Board of Directors of the Parent have been advised of:
(i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the Parent’s ability to
record, process, summarize and report financial information; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.

(gg) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

13



--------------------------------------------------------------------------------

(hh) Insurance. The Issuer, the Guarantors and their respective subsidiaries
have insurance in such amounts and covering such losses and risks as, in the
Issuer and each of the Guarantors’ reasonable determination, is adequate to
protect the Issuer, the Guarantors and their respective subsidiaries and their
respective businesses; and neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(ii) No Unlawful Payments. None of the Parent or any of its subsidiaries, or any
director, officer or employee of the Parent or any of its subsidiaries, or, to
the knowledge of the Issuer or any of the Guarantors, any agent, affiliate or
other person associated with or acting on behalf of the Parent or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Parent and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce, policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(jj) Compliance with Anti-Money Laundering Laws. The operations of the Parent
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Parent or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Parent or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Issuer or any of the Guarantors,
threatened.

 

14



--------------------------------------------------------------------------------

(kk) No Conflicts with Sanctions Laws. None of the Parent or any of its
subsidiaries, directors, officers or employees, or to the knowledge of the
Issuer or any of the Guarantors, any agent, affiliate or other person associated
with or acting on behalf of the Parent or any of its subsidiaries is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Parent or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria and Crimea (each, a “Sanctioned Country”); and the
Issuer and the Guarantors will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
Sanctions. For the past five years, the Parent and its subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

(ll) No Restrictions on Subsidiaries. No subsidiary of the Parent is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Parent or
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Parent or the Company
any loans or advances to such subsidiary from the Parent or from transferring
any of such subsidiary’s properties or assets to the Parent or any other
subsidiary of the Parent (including the Company).

(mm) No Broker’s Fees. Neither the Parent nor any of its subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(nn) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(oo) No Integration. None of the Issuer, the Guarantors or any of their
affiliates (as defined in Rule 501(b) of Regulation D) have, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

15



--------------------------------------------------------------------------------

(pp) No General Solicitation. None of the Issuer, the Guarantors or any of their
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no representation is made) has (i) solicited
offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.

(qq) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act.

(rr) No Stabilization. The Issuer and the Guarantors have not taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.

(ss) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Issuer and the Parent as
described in the Time of Sale Information and the Offering Memorandum will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

(tt) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Time of Sale Information and
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.

(uu) Statistical and Market Data. Nothing has come to the attention of the
Issuer and the Guarantors that has caused the Issuer and the Guarantors to
believe that the statistical and market-related data included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum is not
based on or derived from sources that are reliable and accurate in all material
respects.

(vv) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Parent or any of the Parent’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002, as amended
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

16



--------------------------------------------------------------------------------

(ww) Solvency. On and immediately after the Closing Date, the Company and the
Guarantors (after giving effect to the issuance and sale of the Securities, the
issuance of the Guarantees and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date and entity, that on such date (i) the fair value
(and present fair saleable value) of the assets of such entity is not less than
the total amount required to pay the probable liability of such entity on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) subject to the security interests granted
under the Company’s existing credit facility, such entity is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance and sale of the Securities and the
issuance of the Guarantees as contemplated by this Agreement and as described in
the Time of Sale Information and the Offering Memorandum, such entity does not
have, intend to incur or believe that it will incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital; and (v) such entity is not a defendant in any civil action that
would result in a judgment that such entity is or would become unable to
satisfy.

4. Further Agreements of the Issuer and the Guarantors. Each of the Company and
the Guarantors, jointly and severally, covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto and documents
incorporated by reference therein and each Issuer Written Communication) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or the Parent filing
with the Commission any document that will be incorporated by reference therein,
the Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement and the Parent will not file any such document with the Commission to
which the Representative reasonably object.

(c) Additional Written Communications. Before making, using, authorizing,
approving or referring to any Issuer Written Communication, the Company and the
Guarantors will furnish to the Representative and counsel for the Initial
Purchasers a copy of such Written Communication for review and will not make,
use, authorize, approve or refer to any such Written Communication to which the
Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by the
Commission or any other governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence, any
event or development at any time prior to the completion of the initial offering
of the Securities as a result of

 

17



--------------------------------------------------------------------------------

which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the Closing Date (i) any event or development shall
occur or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement the Time of
Sale Information to comply with law, the Company will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Time of Sale Information (or any document to be filed with the Commission
and incorporated by reference therein) as may be necessary so that the
statements in any of the Time of Sale Information as so amended or supplemented
(including such documents to be incorporated by reference therein) will not, in
the light of the circumstances under which they were made, be misleading or so
that any of the Time of Sale Information will comply with law and (2) if at any
time prior to the completion of the initial offering of the Securities (but in
no event more than 90 days after the Closing Date hereof) (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative reasonably requests and will continue such qualifications in
effect so long as required for the offering and resale of the Securities, except
that in no event shall the Company or any of the Guarantors be obligated in
connection therewith to qualify as a foreign corporation or limited liability
company, as the case may be, or as a dealer in securities, to execute a general
consent to service of process or to subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

18



--------------------------------------------------------------------------------

(g) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Issuer and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(h) Use of Proceeds. The Issuer and the Guarantors will apply the net proceeds
from the sale of the Securities as described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of proceeds”.

(i) No Stabilization. The Issuer and the Guarantors will not take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities
and will not take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

(j) Indenture Qualification. Prior to any registration of the Securities
pursuant to the Registration Rights Agreement, or at such earlier time as may be
so required, to qualify the Indenture under the Trust Indenture Act, and to
enter into any necessary supplemental indentures in connection therewith.

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Parent and the Company will, during any period in which the
Parent is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(l) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(m) No Resales by the Company and the Guarantors. During the period from the
Closing Date until one year after the Closing Date, the Issuer and the
Guarantors will not, and will not permit any of their respective affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Issuer and the Guarantors or any of their affiliates and resold in a transaction
registered under the Securities Act.

(n) No Integration. None of the Issuer, the Guarantors nor any of their
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(o) No General Solicitation or Directed Selling Efforts. None of the Issuer, the
Guarantors nor any of their affiliates or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D without the prior written consent of the Representative
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

19



--------------------------------------------------------------------------------

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any Written Communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a Written Communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) issuer information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
Written Communication listed on Annex A or prepared pursuant to Section 3(c) and
Section 4(c) above (including any electronic road show), (iv) any Written
Communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any Written Communication relating to or that contains
the terms of the Securities and/or other information that was included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Notes on the Closing Date as provided herein is
subject to the performance by the Issuer and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Issuer and the Guarantors contained herein shall be true and correct on the date
hereof and on and as of the Closing Date; and the statements of the Issuer, the
Guarantors and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued, or guaranteed by, the Parent or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Parent or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date, on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Offering Memorandum.

 

20



--------------------------------------------------------------------------------

(d) Officer’s Certificates. The Representative shall have received on and as of
the Closing Date, (1) a certificate of the chief financial officer or chief
accounting officer of the Parent and one additional senior executive officer of
the Parent who is satisfactory to the Representative, confirming on behalf of
each of the Company and the Guarantors, (i) that such officers have carefully
reviewed the Time of Sale Information and the Offering Memorandum and, to the
knowledge of such officers, the representations set forth in Sections 3(a)
through 3(d) hereof are true and correct, (ii) that the other representations
and warranties in this Agreement are true and correct and that the Company has,
and each Guarantor has, complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date and (iii) to the effect set forth in paragraph (a) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date KPMG
LLP shall have furnished to the Representative, at the request of the Parent,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided that the letter delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to such Closing Date.

(f) Opinion and 10b-5 Statement of Counsel for the Issuer and the Guarantors.
(i) Latham & Watkins LLP, counsel for the Issuer and the Guarantors organized in
Delaware and Texas, shall have furnished to the Representative, at the request
of the Issuer and the Guarantors, their written opinion and 10b-5 statement,
dated the Closing Date and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, to the effect set forth
in Annex D hereto, and (ii) Jones Walker LLP, counsel for Guarantors organized
in Louisiana, shall have furnished to the Representative, at the request of the
Issuer and the Guarantors, their written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Simpson Thacher & Bartlett LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(h) Opinion of Tax Counsel for the Company. Latham & Watkins LLP, tax counsel
for the Company, shall have furnished to the Representative, at the request of
the Company, their written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex E hereto.

(i) Opinion of General Counsel. William B. Masters, the Executive Vice President
and General Counsel of the Company, shall have furnished to the Representative,
at the request of the Company, his written opinion, addressed to the Initial
Purchasers, dated the Closing Date in form and substance reasonably satisfactory
to the Representative, to the effect set forth in Annex F hereto.

 

21



--------------------------------------------------------------------------------

(j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(k) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdiction of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(n) Indenture and Notes. The Indenture shall have been duly executed and
delivered by a duly authorized officer of each of the Company, the Guarantors
and the Trustee, and the Notes shall have been duly executed and delivered by a
duly authorized officer of the Company and duly authenticated by the Trustee.

(o) Redemption of 2019 Notes. Substantially concurrently with the closing on the
Closing Date, the Company shall have delivered a notice of redemption in respect
of the Company’s outstanding 6 3/8% Senior Notes due 2019 (the “2019 Notes”) and
shall have satisfied all conditions to the satisfaction and discharge of the
indenture governing the 2019 Notes in accordance with Article 11 of that
indenture.

(p) Guarantees. Substantially concurrently with the closing on the Closing Date,
the Subsidiary Guarantors shall have guaranteed the Company’s 7.125% Senior
Notes due 2021 pursuant to a supplemental indenture to the indenture governing
such notes.

(q) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,

 

22



--------------------------------------------------------------------------------

legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in subsection (b) below.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and the Guarantors, their directors, their officers and each person, if any, who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following information in the Offering Memorandum
furnished on behalf of each Initial Purchaser: the information contained in the
thirteenth paragraph under the caption “Plan of distribution”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any

 

23



--------------------------------------------------------------------------------

Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by the Representative and any such separate firm for the Company and
the Guarantors, their directors, their officers and any control persons of the
Company or any of the Guarantors shall be designated in writing by the Company
and the Guarantors. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions that resulted in such

 

24



--------------------------------------------------------------------------------

losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company and the Guarantors from the sale of
the Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Guarantors or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
New York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any

 

25



--------------------------------------------------------------------------------

change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date on the terms and in the
manner contemplated by this Agreement, the Time of Sale Information and the
Offering Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder on such date, the non-defaulting Initial Purchasers
may in their discretion arrange for the purchase of such Securities by other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date does not exceed one-eleventh of the aggregate
principal amount of all the Securities to be purchased on such date, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Securities that such Initial Purchaser agreed
to purchase hereunder on such date plus such Initial Purchaser’s pro rata share
(based on the principal amount of Securities that such Initial Purchaser agreed
to purchase on such date) of the Securities of such defaulting Initial Purchaser
or Initial Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date exceeds one-eleventh of the aggregate principal
amount of all the Securities to be purchased on that date, or if the Company
shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this
Section 10 shall be without liability on the part of the Company, except that
the Company will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

 

26



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Issuer and
the Guarantors will, jointly and severally, pay or cause to be paid all costs
and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any transfer or similar taxes payable in that connection; (ii) the costs
incident to the preparation and printing of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all exhibits, amendments and supplements thereto)
and the distribution thereof; (iii) the costs of reproducing and distributing
each of the Transaction Documents; (iv) the fees and expenses of the Issuer and
the Guarantors’ counsels and independent accountants; (v) 50% of fees and
expenses of the counsel for the Initial Purchasers with respect to related
transactions, in an amount not to exceed $200,000; (vi) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vii) any fees charged by
rating agencies for rating the Securities; (viii) the fees and expenses of the
Trustee, depositary and any paying agent (including related fees and expenses of
any counsel to such parties); (ix) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (x) all expenses incurred by the Issuer and the Guarantors in connection
with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Issuer
and the Guarantors for any reason fail to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuer, the Guarantors and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Issuer, the Guarantors or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuer, the Guarantors or the Initial Purchasers.

 

27



--------------------------------------------------------------------------------

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuer and
the Guarantors, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

16. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication. Notices to
the Initial Purchasers shall be given to the Representative c/o J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax:
(212) 270-1063); Attention: Brian Tramontozzi.

(b) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Submission to Jurisdiction. The Issuer and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Issuer and each of the Guarantors waive any objection
which they may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. The Issuer and each of the Guarantors agree that
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Issuer and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which the
Issuer and each Guarantor, as applicable, is subject by a suit upon such
judgment. Each of the Guarantors irrevocably appoints the Company as its
authorized agent upon which process may be served in any such suit or
proceeding, and agrees that service of process upon such authorized agent, and
written notice of such service to such Guarantor by the person serving the same
to the Company, as provided in this Section 16(d), shall be deemed in every
respect effective service of process upon such Guarantor in any such suit or
proceeding. Each Guarantor hereby represents and warrants that such authorized
agent has accepted such appointment and has agreed to act as such authorized
agent for service of process. Each Guarantor further agrees to take any and all
action as may be necessary to maintain such designation and appointment of such
authorized agent in full force and effect for a period of seven years from the
date of this Agreement.

 

28



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Signature pages follow]

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, SESI, L.L.C. By:   /s/ Robert S. Taylor Name:   Robert S.
Taylor Title:   Executive Vice President, Chief Financial Officer and Treasurer

SUPERIOR ENERGY SERVICES, INC. By:   /s/ Robert S. Taylor Name:   Robert S.
Taylor Title:   Executive Vice President, Chief Financial Officer and Treasurer

1105 PETERS ROAD, L.L.C. ALLIANCE ENERGY SERVICE CO. LLC COMPLETE ENERGY
SERVICES, INC. H.B. RENTALS, L.C. INTEGRATED PRODUCTION SERVICES, INC. STABIL
DRILL SPECIALTIES, L.L.C. SUB-SURFACE TOOLS, L.L.C.

SUPERIOR ENERGY SERVICES-NORTH

AMERICA SERVICES, INC.

TEXAS CES, INC.

WARRIOR ENERGY SERVICES

CORPORATION

WILD WELL CONTROL, INC. WORKSTRINGS INTERNATIONAL, L.L.C. By:   /s/ Robert S.
Taylor Name:   Robert S. Taylor Title:   Vice President and Treasurer

 

30



--------------------------------------------------------------------------------

MONUMENT WELL SERVICE CO. PUMPCO ENERGY SERVICES, INC. By:   /s/ Robert S.
Taylor Name:   Robert S. Taylor Title:   Vice President, Treasurer and Assistant
Secretary SUPERIOR ENERGY SERVICES, L.L.C. By:   /s/ Robert S. Taylor Name:  
Robert S. Taylor Title:   Executive Vice President, Chief Financial Officer and
Treasurer

 

Accepted: As of the date first written above J.P. MORGAN SECURITIES LLC

For itself and on behalf of the

other Initial Purchasers

named in Schedule 1 to the

foregoing Agreement

By:   /s/ Jack Smith   Authorized Signatory

 

31



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $  125,000,000  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     75,000,000  

Wells Fargo Securities, LLC

     75,000,000  

Capital One Securities, Inc.

     45,000,000  

Citigroup Global Markets Inc.

     45,000,000  

RBC Capital Markets, LLC

     45,000,000  

Scotia Capital (USA) Inc.

     45,000,000  

Hancock Investment Services, Inc.

     45,000,000     

 

 

 

Total

   $ 500,000,000  



--------------------------------------------------------------------------------

Schedule 2

Subsidiary Guarantors

 

SUBSIDIARY GUARANTOR NAME

  

STATE OF JURISDICTION OF
INCORPORATION OR ORGANIZATION

1105 Peters Road, L.L.C.    Louisiana Alliance Energy Service Co. LLC   
Colorado Complete Energy Services, Inc.    Delaware H.B. Rentals, L.C.   
Louisiana Integrated Production Services, Inc.    Delaware Monument Well Service
Co.    Delaware Pumpco Energy Services, Inc.    Delaware Stabil Drill
Specialties, L.L.C.    Louisiana Superior Energy Services, L.L.C.    Louisiana
Superior Energy Services-North America Services, Inc.    Delaware Texas CES,
Inc.    Texas Warrior Energy Services Corporation   

Delaware

Wild Well Control, Inc. -   

Texas

Workstrings International, L.L.C.   

Louisiana



--------------------------------------------------------------------------------

Schedule 3

Significant Subsidiaries

 

SUBSIDIARY NAME

  

STATE OF JURISDICTION
OF INCORPORATION OR
ORGANIZATION

1105 Peters Road L.L.C.    Louisiana Alliance Energy Service Co. LLC    Colorado
Complete Energy Services, Inc.    Delaware CSI Technologies. L.L.C    Texas H.B.
Rentals, L.C.    Louisiana Ingenieria y Technologia de Servicios S.A.S.   
Colombia Integrated Production Services. Inc.    Delaware International Snubbing
Services, L.L.C.    Louisiana Monument Well Service Co.    Delaware Pumpco
Energy Services, Inc.    Delaware SES Canada, ULC    Canada SESI, L.L.C.   
Delaware Stabil Drill Specialties L.L.C.    Louisiana Superior Energy
International, C.V.    Netherlands Superior Energy Services (UK) Limited   
United Kingdom Superior Energy Services - Servicos de Petroleo do Brasil Ltda.
   Brazil Superior Energy Services (SPN) B.V.    Netherlands Superior Energy
Services Group B.V.    Netherlands Superior Energy Services S.A    Argentina
Superior Energy Services. L.L.C.    Louisiana Superior Energy Services - North
America Services, Inc.    Delaware Superior-Wild Well Energy Services Limited   
United Kingdom Texas CES, Inc.    Texas Warrior Energy Services Corporation   
Delaware Wild Well Control, Inc.    Texas Workstrings International Limited   
United Kingdom Workstrings International, L.L.C.    Louisiana



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

Annex B

Pricing Term Sheet

[To be delivered to Initial Purchasers]



--------------------------------------------------------------------------------

Annex C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.



--------------------------------------------------------------------------------

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

(d) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom



--------------------------------------------------------------------------------

Annex D-1

FORM OF OPINION OF LATHAM & WATKINS LLP TO BE DELIVERED PURSUANT TO

SECTION 6(f)

[To be delivered to Initial Purchasers]



--------------------------------------------------------------------------------

Annex D-2

FORM OF NEGATIVE ASSURANCE LETTER OF LATHAM & WATKINS LLP

TO BE DELIVERED PURSUANT TO SECTION 6(f)

[To be delivered to Initial Purchasers]



--------------------------------------------------------------------------------

Annex D-3

FORM OF OPINION OF JONES WALKER LLP TO BE DELIVERED PURSUANT TO

SECTION 6(f)

[To be delivered to Initial Purchasers]



--------------------------------------------------------------------------------

Annex E

FORM OF TAX OPINION OF LATHAM & WATKINS LLP

TO BE DELIVERED PURSUANT TO SECTION 6(h)

[To be delivered to Initial Purchasers]



--------------------------------------------------------------------------------

Annex E

FORM OF OPINION OF GENERAL COUNSEL DELIVERED

PURSUANT TO SECTION 6(i)

[To be delivered to Initial Purchasers]



--------------------------------------------------------------------------------

Exhibit A

FORM OF REGISTRATION RIGHTS AGREEMENT

[To be delivered to Initial Purchasers]